Citation Nr: 1300836	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  12-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right shoulder disability status, post right shoulder rotator cuff repair with recurrent anterior shoulder impingement syndrome/chronic strain, to include scar.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney-at-Law


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in October 2012.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative argues that a VA examination of the left shoulder is necessary, and the Board agrees.  VA must provide an examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). 

The Veteran asserts that he has a left shoulder disability attributable to his active duty service.  Specifically, the Veteran asserts that while he was weight lifting in February 1997, his shoulders popped and he injured both the right and left rotator cuffs.  Also a service treatment record from October 1996 shows that the Veteran marked "painful or trick shoulder or elbow," and it was noted that there was a left shoulder strain, non-resolved, NCD (not currently disabling).  The Veteran asserts that since service he has had problems with both his shoulders.  

The Veteran is competent to report that he experienced left shoulder pain while in service.  The Veteran is also competent to describe his current symptoms, including the continuity of his left shoulder pain since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  With claims of in-service symptoms and post service symptoms, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the right shoulder rating issue, the Veteran's representative contends that the examiner's comment that there is an estimated 50 percent impairment in daily activities during flare-ups should be interpreted as meaning that there is a 50 percent loss of range of motion.  Without addressing the merits of this argument, the Board believes it reasonable to seek clarification from a VA examiner regarding the left shoulder since the case must otherwise be returned to the RO for examination of the right shoulder for reasons stated above. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination of both shoulders.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

     a)  with regard to the right shoulder, the examiner should clearly report ranges of motion, to include the point at which motion may be additionally limited by pain.  The examiner should also specifically estimate (in degrees) any additional limitation of motion which would be expected due to weakness, fatigue, and incoordination, to include during flare-ups. 

     b)  with regard to the left shoulder, the examiner should offer responses to the following:

     i.  Does the Veteran have a current chronic left shoulder disability? 

     ii.  If so, is it at least as likely as not (a 50% or higher degree of probability) that the current chronic  left shoulder disability was manifested during the Veteran's service or is otherwise causally related to such service? 

Detailed reasons for all opinions expressed should be provided. 

2.  The RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran should be provided with a supplemental statement of the case  and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


